This was an action of assumpsit for work and labor done by the plaintiff for the town of Alexandria, under its old charter of 1770. when its corporate name was “The Mayor and Commonalty of the Town of Alexandria.” and this suit was brought against the corporation under its new charter of 1804. by the corporate name of “The Common Council of Alexandria.” The declaration stated the work was done for the mayor and commonalty, Ac., but did not aver that the new corporation, (the common council, Ac.) was liable for the debts of the old. nor refer to the new charter by which it was so made liable.
And for this cause THE COURT (DUCK-ETT, Circuit Judge, absent), arrested the judgment.